FILED
                                                                              Oct 02 2020, 8:36 am

                                                                                   CLERK
                                                                               Indiana Supreme Court
                                                                                  Court of Appeals
                                                                                    and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
John Kindley                                               Curtis T. Hill, Jr.
South Bend, Indiana                                        Attorney General of Indiana

                                                           Tyler G. Banks
                                                           Supervising Deputy Attorney
                                                           General
                                                           Indianapolis, Indiana


                                            IN THE
    COURT OF APPEALS OF INDIANA

Kyle Nicholas Doroszko,                                    October 2, 2020
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           20A-CR-1332
        v.                                                 Appeal from the St. Joseph
                                                           Superior Court
State of Indiana,                                          The Honorable Jeffrey L. Sanford,
Appellee-Plaintiff.                                        Judge
                                                           Trial Court Cause No.
                                                           71D03-1905-MR-4



Altice, Judge.




Court of Appeals of Indiana | Opinion 20A-CR-1332 | October 2, 2020                          Page 1 of 6
                                               Case Summary

[1]   Kyle Doroszko appeals the denial of his motion for release on bail following his

      arrest and charge for murder. Doroszko argues that the trial court was required

      to grant his request because the State did not present sufficient evidence at the

      bail hearing that would defeat a claim of self-defense.


[2]   We affirm.



                                  Facts and Procedural History

[3]   On April 28, 2019, Doroszko planned to sell $400 worth of marijuana and

      possibly a gun to some buyers he had met on the social media site, “Snapchat.”

      Appellant’s Appendix at 23. As Doroszko was aware that “selling drugs was a

      dangerous business,” he made plans to conduct the transaction in a lighted

      parking lot at a South Bend bar to “keep it from going bad.” Transcript at 7.

      Doroszko also armed himself with two firearms—a Glock .40 caliber

      semiautomatic handgun and an AR-15 rifle—for “protection and intimidation”

      purposes. Id.


[4]   Doroszko’s accomplice drove an SUV to the bar with Doroszko in the

      passenger seat. When the potential drug buyers arrived, two of them entered

      the backseat of the SUV. One of the individuals was identified as Traychon

      Taylor, who sat behind Doroszko.




      Court of Appeals of Indiana | Opinion 20A-CR-1332 | October 2, 2020       Page 2 of 6
[5]   At some point, two other men exited the buyers’ car wearing masks,

      approached the SUV, and fired one shot into the vehicle. Doroszko then felt

      “something placed against the back of his head” and he and Taylor began to

      fight over the marijuana and a backpack. Id. at 9. Doroszko shot Taylor twice

      with his Glock handgun. As Doroszko’s accomplice began to drive away,

      Taylor fell out of the SUV into the roadway and later died from his injuries.


[6]   Doroszko subsequently admitted that he had thrown the gun used to kill Taylor

      into a river. The State charged Doroszko with murder and he was ordered held

      without bond. Doroszko filed three motions for release on bail, all of which the

      trial court denied. He now appeals. 1


                                         Discussion and Decision

[7]   In addressing Doroszko’s claim that the trial court abused its discretion in

      denying his request for bail, we note that Article 1, Section 13 of the Indiana

      Constitution prohibits excessive bail. In general, “bail is excessive if set at an

      amount higher than reasonably calculated to ensure the accused party’s

      presence in court.” Lopez v. State, 985 N.E.2d 358, 360 (Ind. Ct. App. 2013),

      trans. denied.


[8]   A defendant charged with murder can be held without bail “when the proof is

      evident, or the presumption strong.” Ind. Const. art. I § 17; Ind. Code § 35-33-




      1
          Doroszko’s jury trial is presently set to commence on October 19, 2020.


      Court of Appeals of Indiana | Opinion 20A-CR-1332 | October 2, 2020           Page 3 of 6
       8-2 (“murder is not bailable if the state proves by a preponderance of the

       evidence that the proof is evident or the presumption strong). 2 The defendant

       has the right to present evidence related to an affirmative defense, such as self-

       defense, at a bail hearing. Satterfield v. State, 30 N.E.3d 1271, 1279 (Ind. Ct.

       App. 2015). When reviewing a trial court’s denial of bail in a murder case, we

       reverse only for an abuse of discretion. Id.; see also Rohr v. State, 917 N.E.2d

       1277, 1280 (Ind. Ct. App. 2009). A decision is an abuse of discretion when it

       “is clearly against the logic and effect of the facts and circumstances.” Prewitt v.

       State, 878 N.E.2d 184, 188 (Ind. 2007). We will not reweigh the evidence, and

       we consider any conflicting evidence in favor of the trial court’s ruling. Collins

       v. State, 822 N.E.2d 214, 218 (Ind. Ct. App. 2005), trans. denied.


[9]    In general, a person may not claim self-defense when committing a crime. See

       Ind. Code § 35-41-3-2(g)(1). And when the State seeks to disprove a defendant’s

       self-defense claim, it may establish that there was an “immediate causal

       connection” between the contemporaneous crime committed and the

       confrontation leading to the victim’s death. Gammons v. State, 148 N.E.3d 301,

       306 (Ind. 2020). Whether an immediate causal connection exists is an issue for

       the finder of fact. Mayes v. State, 744 N.E.2d 390, 392-93 (Ind. 2001).


[10]   In this case, the evidence at the bail hearing established that Doroszko engaged

       in a criminal act that immediately caused Taylor’s death. Doroszko was aware



       2
         Ind. Crim. Rule 26, effective January 1, 2020, sets forth provisions and conditions for a defendant’s pretrial
       release “without money bail or surety” for offenses other than murder or treason.

       Court of Appeals of Indiana | Opinion 20A-CR-1332 | October 2, 2020                                  Page 4 of 6
       of the inherent dangers and potential for violence associated with drug dealing.

       In preparing for the sale, Doroszko armed himself and arranged for the

       transaction to be carried out in a well-lit location so it “[wouldn’t go] bad.”

       Transcript at 7. The evidence also showed that Doroszko shot Taylor to prevent

       him from stealing the marijuana. In short, it was reasonable for the trial court

       to find by a preponderance of the evidence that there was an immediate and

       causal connection to the confrontation that led to Taylor’s death.


[11]   That said, we reject Doroszko’s reliance on Gammons for the proposition that

       the State was obligated to prove beyond a reasonable doubt at the bail hearing

       that Dorosko did not act in self-defense. The issue in Gammons dealt with the

       propriety of a jury instruction that permitted the jury to disregard the

       defendant’s self-defense claim on the basis of a “but-for causation” between the

       crime and confrontation. Gammons, 148 N.E.3d at 304. The Gammons Court

       concluded that an instruction precluding a defendant from asserting self-defense

       if he or she was committing a crime that was merely “connected” to a

       confrontation was an incorrect statement of the law. Id. at 304-05. Gammons

       further reiterated the rule that a claim of self-defense is barred only when the

       State shows that there is “an immediate causal connection between the crime

       and the confrontation.” Id. Although a jury instruction in these circumstances

       might be warranted at trial in accordance with Gammons, the State nonetheless

       established by a preponderance of the evidence at the bail hearing that there

       was an immediate causal connection between the dealing in marijuana offense

       and the circumstances, i.e., the confrontation, that led to Taylor’s death.

       Court of Appeals of Indiana | Opinion 20A-CR-1332 | October 2, 2020        Page 5 of 6
[12]   Finally, we reject Doroszko’s alternative claims that Gammons was incorrectly

       decided, in that when the matter proceeds to trial, the jurors will necessarily

       apply a lesser “but-for standard even when they are instructed that they must

       find an immediate causal connection between the crime and confrontation.”

       Appellant’s Brief at 16. In addition to the well-established principle that this

       court lacks the ability to overrule Indiana Supreme Court precedent, jurors are

       presumed to follow the trial court’s instructions. Ward v. State, 138 N.E.3d 268,

       274 (Ind. Ct. App. 2019). Regardless, Doroszko’s contention amounts to sheer

       speculation. Moreover, Doroszko’s arguments essentially reject the principle

       that the jury is the appropriate factfinder as to causation. The question of

       causation is one of fact and jurors are the ultimate finders of fact. See Mayes,

       744 N.E.2d at 394 (recognizing that it was the factfinder’s duty to determine

       whether there was an immediate causal connection between the defendant’s

       possession of an unlicensed firearm and the victim’s death). For all these

       reasons, we conclude that the trial court did not abuse its discretion in denying

       Doroszko’s request for release on bail.


[13]   Judgment affirmed.


       May, J. and Tavitas, J., concur.




       Court of Appeals of Indiana | Opinion 20A-CR-1332 | October 2, 2020          Page 6 of 6